BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00053-CV

                               In the Matter of D.B.



           (No. 4-JV-12 IN 6TH DISTRICT COURT OF LAMAR COUNTY)


TYPE OF FEE                 CHARGES         PAID        BY
MOTION FEE                         $10.00   EXEMPT      GARY YOUNG, DIST ATTY
REPORTER'S RECORD               $1,407.60   INDIGENT    DON BIARD, APPT ATTY
CLERK'S RECORD                      $0.00   INDIGENT    DON BIARD, APPT ATTY
FILING                           $195.00    INDIGENT    DON BIARD, APPT ATTY


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       April 16, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy